Citation Nr: 1506793	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status/post right hand third metacarpal fracture and ligament repair surgery with residual scar. 

2.  Entitlement to a compensable rating for spontaneous left pneumothorax. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1981, from May 1991 to September 1991, from March 2003 to March 2004, from October 2006 to June 2007, and from June 2008 to October 2010. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The RO in Muskogee, Oklahoma, currently has jurisdiction over the Veteran's claims.

In a September 2011 rating decision, the disability rating assigned to the Veteran's third metacarpal fracture and ligament repair surgery residuals was increased to 10 percent disabling from the date of service connection.  As this decision did not grant the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in July 2013.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.



REMAND

The Veteran is seeking increased ratings for the service-connected right hand, third metacarpal fracture and ligament repair surgery residuals, and the service-connected spontaneous left pneumothorax.  Unfortunately, before the Board can adjudicate these claims on the merits, additional development is required.

During the July 2013 hearing, the Veteran testified that he began seeking treatment at VA around 2011 for his service-connected hand and lung disabilities.  See Board Hearing Transcript (Tr.) 11-12.  Upon review, the Veteran's VA treatment records have not been associated with the Veteran's claims file.  This must be accomplished. 

During the hearing, the Veteran also testified that the residuals of his right hand, third metacarpal fracture and ligament repair surgery increased in severity since his January 2012 VA examination.  See Board Hearing Tr. 11.  However, the record reflects that the Veteran appeared for an examination of his right hand in December 2013, which was scheduled by the AOJ, even though the appeal had been certified to the Board in September 2012 and was no longer in the AOJ's jurisdiction.  Additionally, in March 2013, the Veteran submitted argument and January 2012 treatment records from Dr. S.W.M. regarding his right hand disability.  The AOJ has not considered this additional pertinent evidence in a Supplemental Statement of the Case (SSOC) and the Veteran has not submitted a waiver of initial review of this evidence.  Therefore, this evidence must be reviewed by the AOJ on remand.  38 C.F.R. § 20.1304(c) (2014).

The record indicates that the Veteran was last afforded an examination to determine the current severity of his pneumothorax in January 2012 and, as noted above, of his right hand disability in December 2013.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Since the Veteran's case is being remanded for additional development the Board believes more contemporaneous examinations are necessary to adequately assess the severity of the Veteran's disabilities.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records beginning when the Veteran began seeking VA treatment, in about 2011.  (See July 2013 Board Hearing Tr. 11-12).  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After the development in item 1 is completed, schedule the Veteran for a VA examination to determine the current severity of the service-connected right hand, third metacarpal fracture and ligament repair surgery residuals.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

3.  After the development in item 1 is completed, schedule the Veteran for a VA examination to determine the current severity of the service-connected spontaneous left pneumothorax.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record (to include consideration of evidence submitted by the Veteran in March 2013 and the December 2013 VA examination report on the right hand disability).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a SSOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


